Title: To Thomas Jefferson from Francis Hopkinson, 12 March 1784
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Friend
Philada. 12th. March 1784

I hope you have, e’er this, recovered from your Indisposition. For my Part I have been afflicted with a very severe Cold for these three Weeks past nor have I yet got rid of this troublesome Companion. This Complaint is very general here. I have amused myself during my Confinement in various Ways. I have read Burney on Music which is really a very learned Work, but as I cannot subscribe to all his Doctrine, have made some Remarks as I went thro’ his Work. These I must lay by till I see his 3d. Vol. on popular Music; As my Remarks tend mostly that Way. I have also taken our Street Commissioners in hand as you will see by the enclosed. One might truly say they stunk for a Whipping. I expect some good Effects from this Flagellation. I have the assent of the whole City in my Favour.
Very curious Phænomena have appeared in our political Hemisphere. A certain Party who have been for these three Years past disappointed in their Manœuvres, that very Party who were the most zealous and obdurate Enemies to all Toryism, have with admirable Dexterity taken the most decided and unshaken Tories  by the Hand. A Coalition most sudden and most extraordinary has taken place. You may now see those very men who hang’d Roberts and Carlisle hand and Glove with the friends of Roberts and Carlisle. You may see friend McKean, Friend Bryan, friend Serjeant, friend Hutchinson, &c., &c., in gentle Union and pleasing Converse with friend Pleasants friend Warder, friend Emlan, &c., &c., &c. The first attempt of this Junto was the Establishment of a Bank with a View of rivalling and weakening the Effects of the national Bank, but this Scheme will not succeed, as the House of Assembly seem not disposed to countenance it by a Charter. The Second Effort was a Petition to the House to repeal the Test Law and admit all Persons to the Right of electing or being elected, be their political Creed what it may. This had well nigh succeeded; but was finally postponed by the casting Vote of the Speaker. It was remarkable that not one of the Persons who were to be benefited by this Repeal signed any of the Petitions. This would have implied an Acknowledgement of the present Government, but they had address enough to draw in some good whigs and a great many half whigs to sign and countenance these Petitions. Had it succeeded we should have seen every Movement of our Government tending to the Restoration of every Prejudice in favour of British politics. We should have seen the most partial Acts passed in favour of British Commerce, and a most disrespectful Neglect of Foreigners. This State would in the Course of a Year or two [have] been justly branded with Ingratitude. These are my Apprehensions.
I have scarce left Room to tell you that there is a Design on foot to erect two elegant Buildings on the State house Square, one for the philosophical Society the other for the City Library, to which is to be united the Loganian Library. I yesterday drew up the Petition to the House to grant us the Ground necessary for these Purposes.
Mr. Rittenhouse’s Pension goes on swimmingly. It is fixed at £500 pr. Ann. and the Bill I beleive will be pass’d before the House rises.
We have not taken the Affair of the Balloons in hand. A high flying Politician is I think not unlike a Balloon—he is full of inflammability, he is driven along by every current of Wind, and those who will suffer themselves to be carried up by them run a great Risk that the Bubble may burst and let them fall from the Height to which a principle of Levity had raised them.
Adieu. I hope to see you soon. Your’s sincerely,

F. Hopkinson

 